DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II (Claims 11-20) in the reply filed on 12/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandel et al. (2009/0192538).  
Regarding claim 11, Sandel et al. disclose a retractable surgical cutting device (18; see at least figures 1-8), comprising: a handle (20) having a first channel (the opening that receives structure 22; see figures 7A and 7B) extending therethrough; a switch (136) located on the handle (see figures 1-4) which is movable between a retracted position (as in figures 3 and 4) and an extended position (as in figures 1 and 2); an actuator (22) which extends through the first channel and connects to a proximal end of the first channel (at 40) within the handle (see figures 7A and 7B and paragraphs [0020] and [0021]); a blade (110) at a distal end (30) of the actuator; an outer sheath (120) connected to the handle and surrounding the actuator and at least a portion of the blade (see figures 3 and 4); wherein the outer sheath interfaces with the switch (see figure 7A); a drive mechanism (132; see figure 7A) connected to the switch within the handle such that when the switch moves from the retracted position (as in figures 3 and 4) to the extended position (as in figures 1 and 2), the outer sheath is configured to move from a retracted position (as in figures 3 and 4) to an extended position (as in figures 1 and 2); and wherein when the outer sheath is in the retracted position, the blade is positioned within the outer sheath (see figures 3 and 4) and when the outer sheath is in the extended position, at least a portion of the blade is positioned outside of the outer sheath (see figures 1 and 2).
Regarding claim 17, the blade (110) and the actuator (22) are formed of two separate structures (see figure 7A).
Regarding claim 18, the actuator comprises a first notch and a second notch (the two notches are considered the top and bottom portions of groove 44; see figures 5, 6, and 8) and the blade comprises an aperture (114) such that first notch engages the blade on a first side (the top side) of the aperture and the second notch engages the blade on a second side (the bottom side) of the aperture, the second side substantially opposing the first side.
Regarding claim 19, Sandel et al. disclose a method for cutting tissue (see at least figures 1-8), comprising the steps of: providing a retractable surgical cutting device (18) having a handle (20) with a first channel (the opening that receives structure 22; see figures 7A and 7B) extending therethrough, a switch (136) located on the handle which is movable between a retracted position (as in figures 3 and 4) and an extended position (as in figures 1 and 2), an actuator (22) which extends to a proximal end (at 40) of the first channel (see figures 7A and 7B and paragraphs [0020] and [0021]), a blade (110) at a distal end (30) of the actuator, an outer sheath (120) interfacing the switch, the outer sheath surrounding the actuator (see figures 3 and 4); and a drive mechanism (132; see figure 7A) connected to the switch within the handle; moving the switch in a first direction (toward the switch position shown in figures 1 and 2) along a longitudinal x-axis extending through the device; moving the outer sheath, via the drive mechanism, relative to the actuator; and 413431739.1 12/3/2021Application Serial No. 16/621825Response Dated December 3, 2021exposing at least a portion of the blade (as in figures 1 and 2).
Regarding claim 20, the method of Sandel et al. further comprises the steps of: moving the switch in a second direction (toward the switch position shown in figures 3 and 4), opposing the first direction, along the longitudinal x-axis extending through the .
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims, 12, 14, 15, and 16, the prior art fails to disclose or suggest the claimed surgical cutting device, and in particular the specific structures of the drive mechanism outlined in each of these dependent claims.
Claim 13 is also objected to because it depends from claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of surgical cutting blades that can be covered by a sheath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771